DETAILED ACTION
This Office Action is in response to Applicant’s RCE filed 02/04/2021 incorporating the substance of the After Final Consideration Pilot Program request filed 01/04/2021.
Claims 1-2 and 4-21 are pending. 
Independent claims 1, 16, and 20 are amended.
Claims 1-2 and 4-21 are rejected.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2021 has been entered.

Statutory Review under 35 USC § 101
Claims 1-2, 4-15, and 21 are directed towards a method and have been reviewed.
Claims 1-2, 4-15, and 21 appear to remain statutory as the method is directed to significantly more than an abstract idea based on currently known judicial exceptions.
Claims 16-19 are directed toward an article of manufacture and have been reviewed.

Claim 20 is directed toward a system and has been reviewed.
Claim 20 appears to remain statutory, as the system includes hardware (one or more processors; at least one memory). Further, claim 20 performs a method that is directed to significantly more than an abstract idea based on currently known judicial exceptions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9, 12-14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Morton et al., U.S. Patent No. 9,633,076 (published April 25, 2017; hereinafter Morton) in view of Bernstein et al., U.S. Patent No. 7,302,425 (published November 27, 2007; hereinafter Bernstein) in further view of Svoboda et al., U.S. Patent Application Publication No. 2015/0310067 (hereinafter Svoboda) in further view of Robertson, U.S. Patent Application Publication No. 2004/0230571 (hereinafter Robertson).

	Regarding claim 1, Morton teaches:
A method, comprising: receiving input at a client system in communication with a primary system and with one or more remote systems, (Morton FIG. 1, col. 5, line 34-36: client device 102 
the primary system having at least one data set and the one or more remote systems having separate data sets, (Morton FIG. 7A, col. 12, line 20-51: The data visualization application 104 identifies (710) one of the distinct data sources as the primary data source and identifies the other data sources as secondary data sources; see then FIG. 1, (17): data visualization applications 106 and 144 may access remote databases 128-1, . . . , 128-N; col. 11, line 37-53: the optimization engine 620 collocates mapping tables and/or filter tables at a remote data source in order to join with the primary data source || see also Morton col. 11, line 13-21: the data visualization application 104 includes a primary mediator 610 that partitions the fields from the visual specification 602 into one or more queries for remote execution as well as local computation; the primary mediator also joins together the individual data sets from the data sources to produce a single final data set 604 for use in the data visualization)
wherein the input specifies a main data model blend query for a main data model blend that blends data from separate data sets at the primary system and at least one of the one or more remote systems; (Morton FIG. 7A, col. 12, line 20-32: The data visualization application 104 identifies (710) one of the distinct data sources as the primary data source and identifies the other data sources as secondary data sources; FIG. 7B, col. 13, line 47-56: For each distinct data source (734), the data visualization application performs a number of operations to retrieve an appropriate data set ... generating (736) an appropriate query based on the visual specification 602 (as well as the join level of detail), then executing the query to retrieve (748) a data set from the data source)
generating, at the client system, one or more subqueries from the main data model blend query, (Morton FIG. 7B, col. 13, line 47-56: For each distinct data source (734), the data visualization application performs a number of operations to retrieve an appropriate data set ... generating (736) an 
wherein each subquery corresponds to a different remote system having a remote system data set that is to be blended in the main data model blend; (Morton FIG. 7B, col. 13, line 47-col. 14, line 6: The work for each data source includes: generating (736) an appropriate query based on the visual specification 602 (as well as the join level of detail), then executing the query to retrieve (748) a data set from the data source || see also Morton col. 11, line 13-21: the data visualization application 104 includes a primary mediator 610 that partitions the fields from the visual specification 602 into one or more queries for remote execution as well as local computation; the primary mediator also joins together the individual data sets from the data sources to produce a single final data set 604 for use in the data visualization)
sending, from the client system, each of the one or more subqueries to a corresponding remote system … for execution on the remote system data set at the corresponding remote system; (Morton FIG. 7B, col. 13, line 47-col. 14, line 6: The work for each data source includes: ...executing the query to retrieve (748) a data set from the data source)
receiving, at the client system from each corresponding remote system, information regarding a set of subquery results from executing the respective subquery on the remote system data set at the corresponding remote system, (Morton FIG. 7C, col. 14, line 27-38: Using the data sets retrieved from each of the data sources, the data visualization application 104 forms (754) a single combined data set that includes the one or more dimension fields specified in the first set)
Morton can be seen here to thus teach the information regarding a set of subquery results.
Morton further teaches:
…wherein the primary system … blends the subquery results. (Morton FIG. 4, col. 9, line 33-47: Once the data sets are combined into a single data set at the client device 102, the query module 226 
Morton does not expressly disclose:
…a corresponding remote system of a plurality of corresponding remote systems…
the information … including a location in the corresponding remote system where the subquery results are stored; and
sending, from the client system to the primary system, the main data model blend query, wherein the main data model blend query comprises the location in the corresponding remote system for each corresponding remote system,
wherein the primary system retrieves the subquery results from the location included in the received information…
Looking to Bernstein, Bernstein teaches a corresponding remote system of a plurality of corresponding remote systems as seen below.
sending … each of the one or more subqueries to a corresponding remote system of a plurality of corresponding remote systems for execution on the remote system data set at the corresponding remote system; (Bernstein FIG. 3B, col. 10, line 9-16: The load balancing component 330 directs the query 328 to one among a number of Web servers 332A-332D; FIG. 3E, col. 13, line 44-col. 14, line 9: Web servers 332A-332D are each a computer or program that responds to search requests in the form of a query from multiple users; Bernstein FIG. 3G, col. 11, line 22-42 teaches a refresh file 350 containing a mapping of queries [each individual query could then be considered a subquery as required by the claims])
Bernstein further teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multiple data source blending of Morton with the pre-cached query results of Bernstein.
In addition, both of the references (Morton and Bernstein) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing distributed searches.
Motivation to do so would be to improve the functioning of Morton involving data sets retrieved from respective data sources with the teachings of Bernstein involving determining a partition and a machine for which query results reside. Motivation to do so would also be to facilitate responding efficiently to user queries as seen in Bernstein (col. 4, line 62-col. 4, line 7).
Morton in view of Bernstein does not expressly disclose:
sending, from the client system to the primary system, the main data model blend query, wherein the main data model blend query comprises the location in the corresponding remote system for each corresponding remote system, 
wherein the primary system retrieves the subquery results from the location included in the received information…
However, Svoboda teaches:
sending, from the client system to the primary system, the main data model blend query, wherein the main data model blend query comprises the location in the corresponding remote system for each corresponding remote system, (Svoboda FIG. 3 teaches a data federation tool 120 serving as a mediator between a client 102 and data sources 104-106, ¶ 0047: Data proxy 124 may also send federated query 112 to the request controller so that it knows the federated query in which the source query is embedded; ¶ 0037-0038: Data federation tool 120 receives federated query 112; Data federation tool 120 breaks down federated query 112 into a federated query plan that includes embedded source queries 202 and 204. The federated query plan identifies data source 104 as being the target data source of source query 202 and identifies data source 106 as being the target data source of source query 204; ¶ 0039 also teaches the query comprising locations associated with respective remote systems)
Svoboda also teaches:
sending … each of the one or more subqueries to a corresponding remote system of a plurality of corresponding remote systems for execution on the remote system data set at the corresponding remote system; (Svoboda ¶ 0003-0004: aggregate data from disparate data sources; A federated system is a collection of cooperating but autonomous data sources belonging to a federation; send requests to multiple data sources; FIG. 1, ¶ 0031: system 100 may include one or more clients and one or more data sources; ¶ 0033: data sources may be external systems that store data accessible over network 108; see also Svoboda teaching subqueries in ¶ 0038: Data federation tool 120 breaks down federated query 112 into a federated query plan that includes embedded source queries 202 and 204)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multiple data source blending of Morton as modified with the federated data source query execution of Svoboda.
In addition, both of the references (Morton as modified and Svoboda) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing distributed searches.
Motivation to do so would be to improve the functioning of Morton as modified involving obtaining data of varying granularity from various remote sources with the teachings in Svoboda involving taking a federated query and processing it into respective source queries further comprising desired data sources for execution. Motivation to do so would also be to provide security in a federated system as seen in Svoboda (¶ 0005).
Morton in view of Bernstein and Svoboda does not expressly disclose:
wherein the primary system retrieves the subquery results from the location included in the received information…
However, Bernstein teaches this by teaching the following limitation:
wherein the primary system retrieves the subquery results from the location included in the received information and blends the subquery results. (Robertson FIG. 5, ¶ 0061: The query result-set pointers are sent to the data source 322 via driver 320 and results are returned to the query server 312 via driver 320; ¶ 0062 teaches a second query server: The query result-set pointers are sent to a data source 336 via driver 334. Results are returned to the query server 326 via driver 334; see then a blending in ¶ 0065: The results from each of the data sources undergo a data rank and merge process 362 which is performed using rank and merge rules 364; see then Robertson teaching that the location is included in received information through ¶ 0038 teaching pointer retrieval: query server 100 performs three main operations that yield result-set data back: (I) execute queries against external indexes 102 yielding result-set pointers that may be (a) record-level RowIDs, (b) primary key fields, or (c) unique combinations of fields, and are used to retrieve data from connected data sources 130)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multiple data source blending of Morton as modified with the data retrieval from disparate data sources shown in Robertson.
In addition, both of the references (Morton as modified and Robertson) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing distributed searches.
Motivation to do so would be to improve the functioning of Morton as modified involving data sets retrieved from respective data sources with the teachings of Robertson involving using standard query indexes and also local mapping files associated with individual data sources as shown in Robertson (¶ 0039). Motivation to do so would also be to implement an external index and query server in order to provide a substantial, immediate positive improvement on processes, implementation time and involvement, costs, and capabilities, and also obviate the need for additional new processes or systems as seen in Robertson (¶ 0013-0014).

	Regarding claim 16, Morton teaches:
A non-transitory machine-readable medium storing a program executable by at least one processing unit of a device, the program comprising sets of instructions for: receiving input at a client system in communication with a primary system and with one or more remote systems, (Morton FIG. 1, col. 5, line 34-36: client device 102 connects to other databases or web resources over one or more communication networks 120; FIG. 7A, col. 12, line 7-19: The client device builds (706) a visual specification 602 for a data visualization based in selections by a user)
the primary system having at least one data set and the one or more remote systems having separate data sets, (Morton FIG. 7A, col. 12, line 20-51: The data visualization application 104 identifies (710) one of the distinct data sources as the primary data source and identifies the other data sources as secondary data sources; see then FIG. 1, (17): data visualization applications 106 and 144 may access remote databases 128-1, . . . , 128-N; col. 11, line 37-53: the optimization engine 620 collocates mapping tables and/or filter tables at a remote data source in order to join with the primary data source || see also Morton col. 11, line 13-21: the data visualization application 104 includes a primary mediator 610 that partitions the fields from the visual specification 602 into one or more queries for remote execution as well as local computation; the primary mediator also joins together the individual data sets from the data sources to produce a single final data set 604 for use in the data visualization)
wherein the input specifies a main data model blend query for a main data model blend that blends data from separate data sets at the primary system and at least one of the one or more remote systems; (Morton FIG. 7A, col. 12, line 20-32: The data visualization application 104 identifies (710) one of the distinct data sources as the primary data source and identifies the other data sources as secondary data sources; FIG. 7B, col. 13, line 47-56: For each distinct data source (734), the data visualization application performs a number of operations to retrieve an appropriate data set ... generating (736) an appropriate query based on the visual specification 602 (as well as the join level of detail), then executing the query to retrieve (748) a data set from the data source)
generating, at the client system, one or more subqueries from the main data model blend query, (Morton FIG. 7B, col. 13, line 47-56: For each distinct data source (734), the data visualization application performs a number of operations to retrieve an appropriate data set ... generating (736) an appropriate query based on the visual specification 602 (as well as the join level of detail), then executing the query to retrieve (748) a data set from the data source)
wherein each subquery corresponds to a different remote system having a remote system data set that is to be blended in the main data model blend; (Morton FIG. 7B, col. 13, line 47-col. 14, line 6: The work for each data source includes: generating (736) an appropriate query based on the visual specification 602 (as well as the join level of detail), then executing the query to retrieve (748) a data set from the data source || see also Morton col. 11, line 13-21: the data visualization application 104 includes a primary mediator 610 that partitions the fields from the visual specification 602 into one or more queries for remote execution as well as local computation; the primary mediator also joins together the individual data sets from the data sources to produce a single final data set 604 for use in the data visualization)
sending, from the client system, each of the one or more subqueries to a corresponding remote system … for execution on the remote system data set at the corresponding remote system; (Morton FIG. 7B, col. 13, line 47-col. 14, line 6: The work for each data source includes: ...executing the query to retrieve (748) a data set from the data source)
receiving, at the client system from each corresponding remote system, information regarding a set of subquery results from executing the respective subquery on the remote system data set at the corresponding remote system, (Morton FIG. 7C, col. 14, line 27-38: Using the data sets retrieved from each of the data sources, the data visualization application 104 forms (754) a single combined data set that includes the one or more dimension fields specified in the first set)
Morton can be seen here to thus teach the information regarding a set of subquery results.
Morton further teaches:
…wherein the primary system … blends the subquery results. (Morton FIG. 4, col. 9, line 33-47: Once the data sets are combined into a single data set at the client device 102, the query module 226 rolls up (418) the data to the region level in the hierarchy to create the final data set … The data visualization application 104 then uses the final data set to create (420) the requested data visualization; FIG. 5, col. 10, line 60-62: Once the final combined data set is constructed, the data visualization application 104 creates (522) the requested data visualization using the joined data set)
Morton does not expressly disclose:
…a corresponding remote system of a plurality of corresponding remote systems…
the information … including a location in the corresponding remote system where the subquery results are stored; and
sending, from the client system to the primary system, the main data model blend query, wherein the main data model blend query comprises the location in the corresponding remote system for each corresponding remote system,
wherein the primary system retrieves the subquery results from the location included in the received information…
Looking to Bernstein, Bernstein teaches a corresponding remote system of a plurality of corresponding remote systems as seen below.
sending … each of the one or more subqueries to a corresponding remote system of a plurality of corresponding remote systems for execution on the remote system data set at the corresponding remote system; (Bernstein FIG. 3B, col. 10, line 9-16: The load balancing component 330 directs the query 328 to one among a number of Web servers 332A-332D; FIG. 3E, col. 13, line 44-col. 14, line 9: Web servers 332A-332D are each a computer or program that responds to search requests in the form of a query from multiple users; Bernstein FIG. 3G, col. 11, line 22-42 teaches a refresh file 350 containing a mapping of queries [each individual query could then be considered a subquery as required by the claims])
Bernstein further teaches:
the information … including a location in the corresponding remote system where the subquery results are stored; and (Bernstein col. 10, line 63-67 teaches a numerical value that is indicative of a partition containing the query result for that query on one among multiple Web servers 332A-332D; FIG. 4F, col. 17, line 14-39: The method 400 then obtains the partition at which the result for the query resides by inputting the query (as a search string) into a hashing function. See block 456 ... Using the pre-cached partition file 348, the method 400 determines the machine on which resides the primary partition that contains the query result file. See block 458; see also col. 14, line 3-5: Each of these partitions contains a set of query result files 362-368)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multiple data source blending of Morton with the pre-cached query results of Bernstein.
In addition, both of the references (Morton and Bernstein) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing distributed searches.
Motivation to do so would be to improve the functioning of Morton involving data sets retrieved from respective data sources with the teachings of Bernstein involving determining a partition and a machine for which query results reside. Motivation to do so would also be to facilitate responding efficiently to user queries as seen in Bernstein (col. 4, line 62-col. 4, line 7).
Morton in view of Bernstein does not expressly disclose:
sending, from the client system to the primary system, the main data model blend query, wherein the main data model blend query comprises the location in the corresponding remote system for each corresponding remote system, 
wherein the primary system retrieves the subquery results from the location included in the received information…
However, Svoboda teaches:
sending, from the client system to the primary system, the main data model blend query, wherein the main data model blend query comprises the location in the corresponding remote system for each corresponding remote system, (Svoboda FIG. 3 teaches a data federation tool 120 serving as a mediator between a client 102 and data sources 104-106, ¶ 0047: Data proxy 124 may also send federated query 112 to the request controller so that it knows the federated query in which the source query is embedded; ¶ 0037-0038: Data federation tool 120 receives federated query 112; Data federation tool 120 breaks down federated query 112 into a federated query plan that includes embedded source queries 202 and 204. The federated query plan identifies data source 104 as being the target data source of source query 202 and identifies data source 106 as being the target data source of source query 204; ¶ 0039 also teaches the query comprising locations associated with respective remote systems)
Svoboda also teaches:
sending … each of the one or more subqueries to a corresponding remote system of a plurality of corresponding remote systems for execution on the remote system data set at the corresponding remote system; (Svoboda ¶ 0003-0004: aggregate data from disparate data sources; A federated system is a collection of cooperating but autonomous data sources belonging to a federation; send requests to multiple data sources; FIG. 1, ¶ 0031: system 100 may include one or more clients and one or more data sources; ¶ 0033: data sources may be external systems that store data accessible over network 108; see also Svoboda teaching subqueries in ¶ 0038: Data federation tool 120 breaks down federated query 112 into a federated query plan that includes embedded source queries 202 and 204)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multiple data source blending of Morton as modified with the federated data source query execution of Svoboda.
In addition, both of the references (Morton as modified and Svoboda) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing distributed searches.
Motivation to do so would be to improve the functioning of Morton as modified involving obtaining data of varying granularity from various remote sources with the teachings in Svoboda involving taking a federated query and processing it into respective source queries further comprising desired data sources for execution. Motivation to do so would also be to provide security in a federated system as seen in Svoboda (¶ 0005).
Morton in view of Bernstein and Svoboda does not expressly disclose:
wherein the primary system retrieves the subquery results from the location included in the received information…
However, Bernstein teaches this by teaching the following limitation:
wherein the primary system retrieves the subquery results from the location included in the received information and blends the subquery results. (Robertson FIG. 5, ¶ 0061: The query result-set pointers are sent to the data source 322 via driver 320 and results are returned to the query server 312 via driver 320; ¶ 0062 teaches a second query server: The query result-set pointers are sent to a data source 336 via driver 334. Results are returned to the query server 326 via driver 334; see then a blending in ¶ 0065: The results from each of the data sources undergo a data rank and merge process 362 which is performed using rank and merge rules 364; see then Robertson teaching that the location is included in received information through ¶ 0038 teaching pointer retrieval: query server 100 performs three main operations that yield result-set data back: (I) execute queries against external indexes 102 yielding result-set pointers that may be (a) record-level RowIDs, (b) primary key fields, or (c) unique combinations of fields, and are used to retrieve data from connected data sources 130)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multiple data source blending of Morton as modified with the data retrieval from disparate data sources shown in Robertson.
In addition, both of the references (Morton as modified and Robertson) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing distributed searches.
Motivation to do so would be to improve the functioning of Morton as modified involving data sets retrieved from respective data sources with the teachings of Robertson involving using standard query indexes and also local mapping files associated with individual data sources as shown in Robertson (¶ 0039). Motivation to do so would also be to implement an external index and query server in order to provide a substantial, immediate positive improvement on processes, implementation time and involvement, costs, and capabilities, and also obviate the need for additional new processes or systems as seen in Robertson (¶ 0013-0014).

	Regarding claim 20, Morton teaches:
A computer system comprising: one or more processors; at least one memory; and computer program code comprising instructions, executable on said one or more processors, the computer program code configured to: receive input at a client system in communication with a primary system and with one or more remote systems, (Morton FIG. 1, col. 5, line 34-36: client device 102 connects to other databases or web resources over one or more communication networks 120; FIG. 7A, col. 12, line 7-19: The client device builds (706) a visual specification 602 for a data visualization based in selections by a user)
the primary system having at least one data set and the one or more remote systems having separate data sets, (Morton FIG. 7A, col. 12, line 20-51: The data visualization application 104 identifies (710) one of the distinct data sources as the primary data source and identifies the other data sources as secondary data sources; see then FIG. 1, (17): data visualization applications 106 and 144 may access remote databases 128-1, . . . , 128-N; col. 11, line 37-53: the optimization engine 620 collocates mapping tables and/or filter tables at a remote data source in order to join with the primary data source || see also Morton col. 11, line 13-21: the data visualization application 104 includes a primary mediator 610 that partitions the fields from the visual specification 602 into one or more queries for remote execution as well as local computation; the primary mediator also joins together the individual data sets from the data sources to produce a single final data set 604 for use in the data visualization)
wherein the input specifies a main data model blend query for a main data model blend that blends data from separate data sets at the primary system and at least one of the one or more remote systems; (Morton FIG. 7A, col. 12, line 20-32: The data visualization application 104 identifies (710) one of the distinct data sources as the primary data source and identifies the other data sources as secondary data sources; FIG. 7B, col. 13, line 47-56: For each distinct data source (734), the data visualization application performs a number of operations to retrieve an appropriate data set ... generating (736) an appropriate query based on the visual specification 602 (as well as the join level of detail), then executing the query to retrieve (748) a data set from the data source)
generate, at the client system, one or more subqueries from the main data model blend query, (Morton FIG. 7B, col. 13, line 47-56: For each distinct data source (734), the data visualization application performs a number of operations to retrieve an appropriate data set ... generating (736) an appropriate query based on the visual specification 602 (as well as the join level of detail), then executing the query to retrieve (748) a data set from the data source)
wherein each subquery corresponds to a different remote system having a remote system data set that is to be blended in the main data model blend; (Morton FIG. 7B, col. 13, line 47-col. 14, line 6: The work for each data source includes: generating (736) an appropriate query based on the visual specification 602 (as well as the join level of detail), then executing the query to retrieve (748) a data set from the data source || see also Morton col. 11, line 13-21: the data visualization application 104 includes a primary mediator 610 that partitions the fields from the visual specification 602 into one or more queries for remote execution as well as local computation; the primary mediator also joins together the individual data sets from the data sources to produce a single final data set 604 for use in the data visualization)
send, from the client system, each of the one or more subqueries to a corresponding remote system … for execution on the remote system data set at the corresponding remote system; (Morton FIG. 7B, col. 13, line 47-col. 14, line 6: The work for each data source includes: ...executing the query to retrieve (748) a data set from the data source)
receive, at the client system from each corresponding remote system, information regarding a set of subquery results from executing the respective subquery on the remote system data set at the corresponding remote system, (Morton FIG. 7C, col. 14, line 27-38: Using the data sets retrieved from each of the data sources, the data visualization application 104 forms (754) a single combined data set that includes the one or more dimension fields specified in the first set)
Morton can be seen here to thus teach the information regarding a set of subquery results.
Morton further teaches:
…wherein the primary system … blends the subquery results. (Morton FIG. 4, col. 9, line 33-47: Once the data sets are combined into a single data set at the client device 102, the query module 226 rolls up (418) the data to the region level in the hierarchy to create the final data set … The data visualization application 104 then uses the final data set to create (420) the requested data visualization; FIG. 5, col. 10, line 60-62: Once the final combined data set is constructed, the data visualization application 104 creates (522) the requested data visualization using the joined data set)
Morton does not expressly disclose:
…a corresponding remote system of a plurality of corresponding remote systems…
the information … including a location in the corresponding remote system where the subquery results are stored; and
send, from the client system to the primary system, the main data model blend query, wherein the main data model blend query comprises the location in the corresponding remote system for each corresponding remote system,
wherein the primary system retrieves the subquery results from the location included in the received information…
Looking to Bernstein, Bernstein teaches a corresponding remote system of a plurality of corresponding remote systems as seen below.
send … each of the one or more subqueries to a corresponding remote system of a plurality of corresponding remote systems for execution on the remote system data set at the corresponding remote system; (Bernstein FIG. 3B, col. 10, line 9-16: The load balancing component 330 directs the query 328 to one among a number of Web servers 332A-332D; FIG. 3E, col. 13, line 44-col. 14, line 9: Web servers 332A-332D are each a computer or program that responds to search requests in the form of a query from multiple users; Bernstein FIG. 3G, col. 11, line 22-42 teaches a refresh file 350 containing a mapping of queries [each individual query could then be considered a subquery as required by the claims])
Bernstein further teaches:
the information … including a location in the corresponding remote system where the subquery results are stored; and (Bernstein col. 10, line 63-67 teaches a numerical value that is indicative of a partition containing the query result for that query on one among multiple Web servers 332A-332D; FIG. 4F, col. 17, line 14-39: The method 400 then obtains the partition at which the result for the query resides by inputting the query (as a search string) into a hashing function. See block 456 ... Using the pre-cached partition file 348, the method 400 determines the machine on which resides the primary partition that contains the query result file. See block 458; see also col. 14, line 3-5: Each of these partitions contains a set of query result files 362-368)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multiple data source blending of Morton with the pre-cached query results of Bernstein.
In addition, both of the references (Morton and Bernstein) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing distributed searches.
Motivation to do so would be to improve the functioning of Morton involving data sets retrieved from respective data sources with the teachings of Bernstein involving determining a partition and a machine for which query results reside. Motivation to do so would also be to facilitate responding efficiently to user queries as seen in Bernstein (col. 4, line 62-col. 4, line 7).
Morton in view of Bernstein does not expressly disclose:
send, from the client system to the primary system, the main data model blend query, wherein the main data model blend query comprises the location in the corresponding remote system for each corresponding remote system, 
wherein the primary system retrieves the subquery results from the location included in the received information…
However, Svoboda teaches:
send, from the client system to the primary system, the main data model blend query, wherein the main data model blend query comprises the location in the corresponding remote system for each corresponding remote system, (Svoboda FIG. 3 teaches a data federation tool 120 serving as a mediator between a client 102 and data sources 104-106, ¶ 0047: Data proxy 124 may also send federated query 112 to the request controller so that it knows the federated query in which the source query is embedded; ¶ 0037-0038: Data federation tool 120 receives federated query 112; Data federation tool 120 breaks down federated query 112 into a federated query plan that includes embedded source queries 202 and 204. The federated query plan identifies data source 104 as being the target data source of source query 202 and identifies data source 106 as being the target data source of source query 204; ¶ 0039 also teaches the query comprising locations associated with respective remote systems)
Svoboda also teaches:
send … each of the one or more subqueries to a corresponding remote system of a plurality of corresponding remote systems for execution on the remote system data set at the corresponding remote system; (Svoboda ¶ 0003-0004: aggregate data from disparate data sources; A federated system is a collection of cooperating but autonomous data sources belonging to a federation; send requests to multiple data sources; FIG. 1, ¶ 0031: system 100 may include one or more clients and one or more data sources; ¶ 0033: data sources may be external systems that store data accessible over network 108; see also Svoboda teaching subqueries in ¶ 0038: Data federation tool 120 breaks down federated query 112 into a federated query plan that includes embedded source queries 202 and 204)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multiple data source blending of Morton as modified with the federated data source query execution of Svoboda.
In addition, both of the references (Morton as modified and Svoboda) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing distributed searches.
Motivation to do so would be to improve the functioning of Morton as modified involving obtaining data of varying granularity from various remote sources with the teachings in Svoboda involving taking a federated query and processing it into respective source queries further comprising desired data sources for execution. Motivation to do so would also be to provide security in a federated system as seen in Svoboda (¶ 0005).
Morton in view of Bernstein and Svoboda does not expressly disclose:
wherein the primary system retrieves the subquery results from the location included in the received information…
However, Bernstein teaches this by teaching the following limitation:
wherein the primary system retrieves the subquery results from the location included in the received information and blends the subquery results. (Robertson FIG. 5, ¶ 0061: The query result-set pointers are sent to the data source 322 via driver 320 and results are returned to the query server 312 via driver 320; ¶ 0062 teaches a second query server: The query result-set pointers are sent to a data source 336 via driver 334. Results are returned to the query server 326 via driver 334; see then a blending in ¶ 0065: The results from each of the data sources undergo a data rank and merge process 362 which is performed using rank and merge rules 364; see then Robertson teaching that the location is included in received information through ¶ 0038 teaching pointer retrieval: query server 100 performs three main operations that yield result-set data back: (I) execute queries against external indexes 102 yielding result-set pointers that may be (a) record-level RowIDs, (b) primary key fields, or (c) unique combinations of fields, and are used to retrieve data from connected data sources 130)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multiple data source blending of Morton as modified with the data retrieval from disparate data sources shown in Robertson.
In addition, both of the references (Morton as modified and Robertson) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing distributed searches.
Motivation to do so would be to improve the functioning of Morton as modified involving data sets retrieved from respective data sources with the teachings of Robertson involving using standard query indexes and also local mapping files associated with individual data sources as shown in Robertson (¶ 0039). Motivation to do so would also be to implement an external index and query server in order to provide a substantial, immediate positive improvement on processes, implementation time and involvement, costs, and capabilities, and also obviate the need for additional new processes or systems as seen in Robertson (¶ 0013-0014).

Regarding claim 2, Morton in view of Bernstein and Svoboda and Robertson teaches:
retrieving at the primary system each set of subquery results from its corresponding remote system using the location in the corresponding remote system; and (Svoboda FIG. 3, ¶ 0047: Data proxy 124 may also send federated query 112 to the request controller so that it knows the federated query in which the source query is embedded; ¶ 0038-0039: Data federation tool 120 breaks down federated query 112 into a federated query plan that includes embedded source queries 202 and 204. The federated query plan identifies data source 104 as being the target data source of source query 202 and identifies data source 106 as being the target data source of source query 204; see then Svoboda ¶ 0040: Data federation tool 120 may aggregate the results from the different data sources and provide a common view of the result)
performing a data blend operation at the primary system based on the main data model blend query and the retrieved sets of subquery results from each of the remote systems. (Morton FIG. 4, col. 9, line 33-47: Once the data sets are combined into a single data set at the client device 102, the query module 226 rolls up (418) the data to the region level in the hierarchy to create the final data set; FIG. 5, col. 10, line 49-59: Once the primary and secondary data sets 530 and 532 are retrieved, the query module 226 joins (520) the two data sets)

Regarding claims 5 and 17, Morton in view of Bernstein and Svoboda and Robertson teaches all the features with respect to claims 1 and 16 above respectively including:
executing each of the one or more subqueries on a remote system data set at the subqueries' corresponding remote system to provide a set of subquery results; and (Svoboda ¶ 0038-0039: Data federation tool 120 breaks down federated query 112 into a federated query plan that includes embedded source queries 202 and 204. The federated query plan identifies data source 104 as being the target data source of source query 202 and identifies data source 106 as being the target data source of source query 204; see then ¶ 0040: results from the different data sources)
storing each set of subquery results on each respective corresponding remote system. (Bernstein col. 10, line 63-67 teaches a numerical value that is indicative of a partition containing the query result for that query on one among multiple Web servers 332A-332D; see col. 14, line 3-5: Each of these partitions contains a set of query result files 362-368)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multiple data source blending of Morton as modified with the pre-cached query results of Bernstein.
Motivation to do so would be to improve the functioning of Morton as modified involving data sets retrieved from respective data sources with the teachings of Bernstein involving pre-cached query results (see also Bernstein TI: “distributed pre-cached query results.”)
	
Regarding claim 9, Morton in view of Bernstein and Svoboda and Robertson teaches:
sending from the client system to the primary system a subquery for execution on a primary data set at the primary system. (Svoboda FIGs. 2-3, ¶ 0037: Data federation tool 120 may identify a plurality of autonomous data sources to which to send the plurality of source queries embedded in federated query 112. Data federation tool 120 receives federated query 112; see also ¶ 0038: The source queries are distributed to the data sources in accordance with the federated query plan)

	Regarding claim 12, Morton in view of Bernstein and Svoboda and Robertson teaches:
	further comprising generating, on the client system, a table associating each subquery with a particular remote system, (Morton FIG. 5, col. 10, line 29-48: The query module builds (512) a mapping table with the "person" and "department" fields from the secondary data source; col. 11, line 22-27: the data visualization application 104 includes a schema mapping engine 612 for building a mapping table for each data source to represent the relationship of fine-grained linking fields to coarse-grained dimensions in the data visualization)

	Regarding claim 13, Morton in view of Bernstein and Svoboda and Robertson teaches:
	wherein the received information includes the set of subquery results. (Morton col. 9, line 19-33: For the primary data source, the query may be of the form (412) "select year(date) AS year, person, sum(amount) AS actual_sales . . . group by year, person . . . " This retrieves the desired data at the appropriate hierarchical level (i.e., year and person))

	Regarding claim 14, Morton in view of Bernstein and Svoboda and Robertson teaches:
	wherein the client system sends to the primary system each set of subquery results. (Morton FIG. 1, col. 5, line 50-57: data visualization applications 106 and 144 may access remote databases 128-1, . . . , 128-N; col. 9, line 19-33: For the primary data source, the query may be of the form (412) "select year(date) AS year, person, sum(amount) AS actual_sales . . . group by year, person . . . " This retrieves the desired data at the appropriate hierarchical level (i.e., year and person))

	Regarding claim 18, Morton in view of Bernstein and Svoboda and Robertson teaches:
retrieving at the primary system each set of subquery results from its corresponding remote system using the location in the corresponding remote system; and (Svoboda FIG. 3, ¶ 0047: Data proxy 124 may also send federated query 112 to the request controller so that it knows the federated query in which the source query is embedded; ¶ 0038-0039: Data federation tool 120 breaks down federated query 112 into a federated query plan that includes embedded source queries 202 and 204. The federated query plan identifies data source 104 as being the target data source of source query 202 and identifies data source 106 as being the target data source of source query 204; see then Svoboda ¶ 0040: Data federation tool 120 may aggregate the results from the different data sources and provide a common view of the result)
performing a data blend operation at the primary [system] based on the main data model blend query and the retrieved sets of subquery results from each of the remote systems. (Morton FIG. 4, col. 9, line 33-47: Once the data sets are combined into a single data set at the client device 102, the query module 226 rolls up (418) the data to the region level in the hierarchy to create the final data set; FIG. 5, col. 10, line 49-59: Once the primary and secondary data sets 530 and 532 are retrieved, the query module 226 joins (520) the two data sets)

	Regarding claim 19, Morton in view of Bernstein and Svoboda and Robertson teaches:
	sending from the client system to the primary system a subquery for execution on a primary data set at the primary system, (Svoboda FIGs. 2-3, ¶ 0037: Data federation tool 120 may identify a plurality of autonomous data sources to which to send the plurality of source queries embedded in federated query 112. Data federation tool 120 receives federated query 112; see also ¶ 0038: The source queries are distributed to the data sources in accordance with the federated query plan)
wherein a set of subquery results from the primary data set are used to perform the data blend operation. (Morton FIG. 4, col. 9, line 19-47: For the primary data source, the query may be of the form (412) "select year(date) AS year, person, sum(amount) AS actual_sales . . . group by year, person . . . "; For the secondary data source, the query may be of the form (414) "select year, person, region, sum(projected) AS projected_sales . . . group by year, person . . . "; Because the two separate data sets are created at the same level of detail (the join level hierarchy), they can be joined (416) to create a single data set with year, person, region, actual_sales, and projected_sales)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Morton in view of Bernstein and Svoboda and Robertson and Dean, U.S. Patent No. 7,103,593 (published September 5, 2006; hereinafter Dean). 

Regarding claim 4, Morton in view of Bernstein and Svoboda and Robertson teaches all the features with respect to claim 1 above but does not expressly disclose:
wherein a data provisioning agent facilitates communication between the primary system and at least one of the corresponding remote systems, the data provisioning agent being separate from the client system.
However, Dean teaches:
wherein a data provisioning agent facilitates communication between the primary system and at least one of the corresponding remote systems, the data provisioning agent being separate from the client system. (Dean teaches a model agent interacting with a plurality of integration agents each tied to a data source, the model agent serving as the data provisioning agent in ABST: Queries are written in terms of the classes, attributes, and relationships of the domain model as provided by the model agent. These queries for information are sent from a requesting client application to an appropriate integration agent based upon the data source it is responsible for. If the requested information is split among a plurality of integration agents that are each tied to a data source, the agent will broker the query by sending sub-queries to those agents directly; see also FIG. 1 and elements 104 (model agent) and 106 (integration agents)) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multiple data source blending of Morton with the model agent and communicatively coupled integration agents of Dean.
In addition, both of the references (Morton as modified and Dean) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing distributed searches.
Motivation to do so would be to improve the functioning of Morton obtaining data of varying granularity from various remote sources with the teachings in Dean involving performing transformation on data to match a desired model and to allow separate agents associated with each data source to feature increased functionality. Motivation to do so would also be implement retrieving and integrating information in real-time without resorting to a single, centralized integration system as seen in Dean (col. 1, line 41-47).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Morton in view of Bernstein and Svoboda and Robertson and Radestock et al., U.S. Patent No. 7,461,057 (published December 2, 2008; provided in IDS 03/06/2019; hereinafter Radestock).

Regarding claim 6, Morton in view of Bernstein and Svoboda and Robertson teaches all the features with respect to claim 5 above but does not expressly disclose:
wherein each set of subquery results is stored in a serialized data format.
However, Radestock teaches:
wherein each set of subquery results is stored in a serialized data format. (Radestock col. 3, line 53-62: If identical hash functions are used in the aggregation operations, the partial results are ordered in accordance with the hash function values. To return the result, characteristics are transformed in a cache-sensitive manner. The result is serialized for fast transfer through a suitable connection to the user or application requesting the results) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multiple data source blending through query processing as in Morton as modified with the database query execution plans of Radestock.
In addition, both of the references (Morton as modified and Radestock) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing query processing.
Motivation to do so would be to improve the functioning of Morton obtaining data of varying granularity from various remote sources with the teachings in Radestock of serializing partial results for fast transfer through suitable connections to the user requesting the results. Motivation to do so would also be to implement executing a query plan efficiently in a distributed network as seen in Radestock (col. 1, line 27-34).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Morton in view of Bernstein and Svoboda and Robertson and Radestock and Billi-Duran et al., U.S. Patent Application Publication No. 2018/0088566 (published March 29, 2018; hereinafter Billi-Duran). 

Regarding claim 7, Morton in view of Bernstein and Svoboda and Robertson and Radestock teaches all the features with respect to claim 6 above but does not expressly disclose:
further comprising receiving, in the primary system, metadata describing each subquery result.
However, Billi-Duran teaches:
further comprising receiving, in the primary system, metadata describing each subquery result. (Billi-Duran ¶ 0098: the transform component 306 can selectively annotate discovered data items with one or more pre-defined tags 1108 or metadata defined in association with the indexing system 616. These tags may be used to contextualize the discovered data based on one or more user-defined tag categories based on tagging rules)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multiple data source blending of Morton as modified with the data item indexing in a federated data model as in Billi-Duran.
In addition, both of the references (Morton as modified and Billi-Duran) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing distributed searches.
Motivation to do so would be to improve the functioning of Morton as modified obtaining data of varying granularity from various remote sources with the teachings in Billi-Duran to allow discovered data items to be indexed for future searching. Motivation to do so would also be to implement leveraging various types of information to infer a relevant subset of the federated data model that the user may wish to access while offline, as well as to determine a suitable time to send the selected subset of the model to the user's client device for local caching as seen in Billi-Duran (¶ 0108).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Morton in view of Bernstein and Svoboda and Robertson and Barg et al., U.S. Patent Application Publication No. 2002/0070953 (provided in IDS 03/06/2019; hereinafter Barg).

Regarding claim 8, Morton in view of Bernstein and Svoboda and Robertson teaches all the features with respect to claim 7 above but does not expressly disclose:
wherein the metadata is configured to allow a reconstruction of the subquery results from the serialized data format to a cube format for data blending operations on the primary system.
However, Barg teaches:
wherein the metadata is configured to allow a reconstruction of the subquery results from the serialized data format to a cube format for data blending operations on the primary system. (Barg ¶ 0127: Should the user generate an input indicating that a currently displayed subset of data is to be written back into a new multi-dimensional data structure or worksheet, such as a pivot table or an OLAP data cube, the display manager circuit or routine 320 outputs a form to the display 250 to allow the user to input a name for the data to be written and to identify the destination for the subset of the data to be written back) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multiple data source blending and subsequent visualization as in Morton as modified with the automatic data display and report generation of Barg.
In addition, both of the references (Morton as modified and Barg) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing data visualization.
Motivation to do so would be to improve the functioning of Morton obtaining data for improved visualization from various remote sources with the teachings in Barg involving user-specified data revisualization. Motivation to do so would also be to allow a user to dynamically interact with various graphical data displays generated from parsed web site activity logs as seen in Barg (¶ 0016-0017)..

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Morton in view of Bernstein in further view of Svoboda et al., U.S. Patent Application Publication No. 2015/0310067 (hereinafter Svoboda) and Robertson in further view of Nguyen et al., U.S. Patent Application Publication No. 2016/0092575 (previously utilized as the secondary reference; hereinafter Nguyen 575).

Regarding claim 10, Morton in view of Bernstein in further view of Svoboda and Robertson teaches all the features with respect to claim 9 above but does not expressly disclose:
wherein the results of the subquery to be performed at the primary system are not to be converted into a serialized data format.
However, Nguyen 575 teaches:
wherein the results of the subquery to be performed at the primary system are not to be converted into a serialized data format. (Nguyen 575 teaches results of test subqueries being utilized to score stability in ¶ 0032-0035: The query delegator may receive the query responses and send the responses to the federation engine, which sends the query responses to the test client; Each query response from a data source may be received by the test client and compared with the corresponding query response received from the destabilized data source; the amount of test query tuples that have the same result or that have a different result may be expressed as a ratio or percentage based on the total amount of test query tuples, in order to measure the stability of a data source)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multiple data source blending of Morton with the federated data source query testing of Nguyen 575.
In addition, both of the references (Morton and Nguyen 575) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing distributed searches.
Motivation to do so would be to improve the functioning of Morton obtaining data of varying granularity from various remote sources with the teachings in Nguyen 575 involving receiving, testing, and ultimately performing client queries and utilizing a query delegator proxy. Motivation to do so would also be to measure stability of each data source and a federated system as a whole in order to assist an administrator in configuring the system to ensure high stability as seen in Nguyen 575 (¶ 0018-0019).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Morton in view of Bernstein and Svoboda and Robertson and Billi et al., U.S. Patent Application Publication No. 2016/0292895 (hereinafter Billi).

Regarding claim 11, Morton in view of Bernstein and Svoboda and Robertson teaches all the features with respect to claim 1 above but does not expressly disclose:
wherein the information regarding a set of subquery results comprises information that the subquery results are done.
However, Billi teaches:
wherein the information regarding a set of subquery results comprises information that the subquery results are done. (Billi FIG. 27, ¶ 0133-0135: At 2708, the federated data model is searched to discover locations of the specified data item (and related data items) on at least two different data platforms within the plant environment; The search system can perform additional searches on these newly discovered related data items in an iterative fashion until a defined completion criterion is met. Accordingly, at 2712, a determination is made regarding whether the iterative search is complete (e.g., based on satisfaction of the completion criterion)) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multiple data source blending and subsequent visualization as in Morton as modified with the federated data model and layered data visualization of Billi.
In addition, both of the references (Morton as modified and Billi) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing federated data processing and data visualization.
Motivation to do so would be to improve the functioning of Morton obtaining data for improved visualization from various remote sources with the teachings in Billi involving performing an indexing of discovered data items in a federated data model as well as the individual or combined presentation of composite search result layers. Motivation to do so would also be to a user to scroll through different layers in order to view the results at a desired level or granularity as seen in Billi (¶ 0057) as well as to allow iteratively cycling through the indexed information recorded in the federated data model until all relationships determined to be relevant to specified data item are found as seen in Billi (¶ 0134).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Morton in view of Bernstein and Svoboda and Robertson and Billi-Duran. 

Regarding claim 15, Morton in view of Bernstein and Svoboda and Robertson teaches all the features with respect to claim 14 above but does not expressly disclose:
wherein no communication takes place between the primary system and any of the one or more remote systems.
However, Billi-Duran teaches:
wherein no communication takes place between the primary system and any of the one or more remote systems. (Billi-Duran ¶ 0049: one or more embodiments of the search system can be configured to selectively cache all or portions of the federated data model to a user's personal device at certain times, allowing these portions of the model to be accessed and searched locally on the user's device without being online with the higher level indexing system) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multiple data source blending of Morton with the data item indexing in a federated data model as in Billi-Duran.
In addition, both of the references (Morton as modified and Billi-Duran) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing distributed searches.
Motivation to do so would be to improve the functioning of Morton obtaining data of varying granularity from various remote sources with the teachings in Billi-Duran to allow discovered data items to be indexed for future searching. Motivation to do so would also be to implement leveraging various types of information to infer a relevant subset of the federated data model that the user may wish to access while offline, as well as to determine a suitable time to send the selected subset of the model to the user's client device for local caching as seen in Billi-Duran (¶ 0108).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Morton in view of Bernstein and Svoboda and Robertson and Nguyen et al., U.S. Patent Application Publication No. 2015/0242464 (shares both inventors with previous secondary reference Nguyen ending in '575; hereinafter Nguyen 464).

Regarding claim 21, Morton in view of Bernstein and Svoboda and Robertson teaches all the features with respect to claim 1 above but does not expressly disclose:
wherein the main data model blend query is sent when the information regarding the set of subquery results is received from the plurality of corresponding remote systems.
However, Nguyen 464 teaches:
wherein the main data model blend query is sent when the information regarding the set of subquery results is received from the plurality of corresponding remote systems. (when one or more target data sources of the plurality of target autonomous data sources is determined to be unavailable, query proxy 122 obtains federated query 302)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multiple data source blending of Morton as modified with the federated query management of Nguyen 464.
In addition, both of the references (Morton as modified and Nguyen 464) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing distributed searches.
Motivation to do so would be to improve the functioning of Morton as modified obtaining data from various remote sources with the teachings in Nguyen 464 involving allowing a federated query to be modified or altered in response to a determination of unavailable target data sources. Motivation to do so would also be to prevent a federated query from failure as seen in Nguyen 464 (¶ 0006).

Response to Arguments
Applicant’s arguments, see pp8-9 of Remarks filed as part of AFCP of 01/04/2021 and RCE 02/04/2021, with respect to the rejection(s) of claim(s) 1, 16, and 20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made with newly incorporated reference Robertson.
Regarding Applicant’s arguments, see p9, the dependent claims remain rejected at least by virtue of their dependence on rejected base claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        May 8, 2021

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164